Citation Nr: 1521426	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  07-20 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a respiratory disability.  

2.  Entitlement to recognition of HT, the Veteran's child, as a helpless child for the purposes of VA benefits.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision of the VA RO that denied the Veteran's claim of entitlement to service connection for a respiratory disability.

This matter was previously before the Board, most recently in April 2014, when it remanded the Veteran's claim of entitlement to service connection for a respiratory disability in order to conduct additional development regarding the Veteran's exposure to asbestos and to provide the Veteran with an additional examination.  All such development was conducted as instructed.

In September 2014, the VA Appeals Management Center (AMC) granted the Veteran's claim of entitlement to a respiratory disability and assigned a 100 percent evaluation effective January 27, 2005.  To date, the Veteran has not disagreed with the effective date assigned to this 100 percent rating.   

The issue of entitlement to recognition of HT, the Veteran's child, as a helpless child for the purposes of VA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A September 2014 rating decision granted service connection for a respiratory disability.





CONCLUSION OF LAW

There is no question of law or fact involving the claim of entitlement to service connection for a respiratory disability, and the appeal is moot. 38 U.S.C.A. § 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the claims file indicates that the Veteran perfected an appeal as to the issue of entitlement to service connection for a respiratory disability in June 2007, and the Board previously remanded this issue in April 2014.  Subsequently, however, a September 2014 rating decision of the AMC granted service connection for a respiratory disability.  Therefore, the Veteran's appeal for entitlement to service connection for a respiratory disability is moot because the benefit sought on appeal has already been granted.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Because there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, the appeal with respect to the issue is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).


ORDER

The appeal of the issue of service connection for a respiratory disability is dismissed.  

REMAND

In order to appeal a RO decision to the Board, certain procedural steps must be followed to grant the Board jurisdiction to review the case.  First, once a rating decision issues, the Veteran or his representative must file a timely notice of disagreement; so long as the issues being appealed are clear, the AOJ by law must then issue a statement of the case; finally, to convey jurisdiction to hear the case on the Board, the veteran must file a timely, substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

Here, the RO denied the Veteran's claim for recognition of HT, his child, as a helpless child for the purposes of VA benefits in a May 8, 2014 letter.  In a fax received in April 2015, the Veteran indicated that he wanted to appeal this decision.

As yet, a statement of the case does not appear to have been issued; and it is therefore proper to remand this claim to ensure that the Veteran is provided with a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). However, the issue listed in the notice of disagreement will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Consider the issue of entitlement to recognition of HT, the Veteran's child, as a helpless child for the purposes of VA benefits; if the benefits sought cannot be granted, a statement of the case should be issued in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  

The purpose of this remand is to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of the remanded issue.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


